          Case 2:11-cv-01421-JAD-NJK Document 192 Filed 04/07/21 Page 1 of 2




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
     BILLY CEPERO,
 6                                                          Case No. 2:11-cv-01421-JAD-NJK
            Plaintiff,
 7                                                                       ORDER
     v.
 8                                                                   [Docket No. 188]
     DOUGLAS GILLESPIE, et al.,
 9
            Defendants.
10
11         Pending before the Court is Plaintiff’s motion to continue the settlement conference.
12 Docket No. 188. The Court has considered Plaintiff’s motion and Defendants’ response. Docket
13 Nos. 188, 190. The motion is properly resolved without a hearing. See LR 78-1.
14         On October 21, 2020, this case was referred to the undersigned for a mandatory settlement
15 conference. Docket No. 177. On October 22, 2020, the Court issued an order setting a settlement
16 conference for December 16, 2020. Docket No. 178. Thereafter, on December 14, 2020, the Court
17 issued an order vacating the settlement conference due to deficiencies in Plaintiff’s settlement
18 brief. Docket No. 181. The Court reset the settlement conference for April 6, 2021. Docket No.
19 183. On the eve of the settlement conference, Plaintiff filed the instant motion asking the Court to
20 reset the settlement conference. Docket No. 188. Plaintiff submits that his counsel suffered an
21 unexpected medical emergency on April 1, 2021, which remains ongoing. Id. at 2. Defendants
22 do not oppose Plaintiff’s request to continue the settlement conference. Docket No. 190. Having
23 reviewed the parties’ settlement briefs, however, the Court finds that a settlement conference
24 would be futile in this case. See Melancon v. Harrah’s Entm’t, Inc., 2010 WL 11639687, at *1
25 (D. Nev. Feb. 26, 2010) (citing Best Western Intern., Inc. v. Melbourne Hotel Inv’r, LLC, 2008
26 WL 2945513, at *1 (D. Ariz. July 28, 2008)) (“[I]t is unreasonable for a court to force parties or
27 their counsel and representatives to incur unnecessary attorney fees . . . to participate in a
28 settlement conference knowing in advance the settlement conference will be futile”).

                                                    1
          Case 2:11-cv-01421-JAD-NJK Document 192 Filed 04/07/21 Page 2 of 2




 1         Accordingly, Plaintiff’s motion to continue the settlement conference, Docket No. 188, is
 2 hereby DENIED. The parties must file a joint pretrial order no later than April 21, 2021.
 3         IT IS SO ORDERED.
 4         Dated: April 7, 2021
 5                                                             ______________________________
                                                               Nancy J. Koppe
 6                                                             United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
